DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Drawing should indicate the layout of the apparatus (page 9, paragraph 18, lines 1-8 describing the components of the apparatus). Since the disclosure states Fig. 1 is a diagram that illustrates a specific example of the function of the device and then states that the device includes specific components connected in a particular order, there is missing drawing for the different components of the apparatus connected in the order.
Specification
The disclosure is objected to because of the following informalities: Page 16, lines 4-5, “first difference map information and second difference map information” should be read as ”first difference position information and second difference position information” since there is no provide definition for “difference map information” but there is provided definition for “difference position information” (page 15, paragraph 30, lines 1-6). Therefore, in page 16, lines 4-5, “the difference position information acquisition unit 22” should output “difference position information” instead of “difference map information.” Moreover, terms should be consistent within each distinctive step, because “difference map information” is used to acquire “difference position information” (paragraph 50, lines 6-8), they are not the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first difference image and the second difference image" in line 3. There is insufficient antecedent basis for this limitation in the claim. In the interest of further prosecution, Examiner interprets claim 3 to read as “a first difference image and a second difference image” in line 3.
Claim 5 recites the limitation "the difference position information acquisition unit" in line 14 and “the difference image generation unit” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim. In the interest of further prosecution, Examiner interprets claim 5 to read as “a difference position information acquisition unit” in line 14, and “a difference image generation unit” in lines 21-22.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 states “acquire first difference position information … based on first position information… and a second difference position information …. based on second position information” in lines 3-9. This is contrary to applicant’s specification where paragraph 29, lines 5-9 discloses “acquires different position information based on the first position information, the second position information, and the difference map data.” When read in light of the specification, claim 5 is considered to be indefinite. In the interest of further prosecution, Examiner interprets claim 5 to read as “the computer program instruction further perform acquire first difference position information based on first position information and difference map data, which indicates a captured range of the first image and acquires second difference position information which indicates a position of the changed region in the second image based on second position information and difference map data, which indicates a captured range of the second image,…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2018/0253424 hereinafter “Banerjee”) in view of Nicolas Champion (2D Building Change Detection from High Resolution Aerial Images and Correlation Digital Surface Models - Photogrammetric Image Analysis - Munich, Germany, September 19-21, 2007. Hereinafter “Champion”)
Regarding claim 1, Banerjee teaches a learning data generation device comprising (the present disclosure relates generally to updating a map user interface, and more particularly to updating a map interface based, at least in part, on machine-learned changed detection of a geographic area [paragraph 5]): a processor ([0005], line 2, the system comprising of at least one processor); and a storage medium having computer program instructions stored thereon ([0005], lines 2-3, and the system comprising at least one computer readable medium), when executed by the processor, perform ([0005], lines 3-4, the computer readable medium storing instructions cause the system to perform the function) to: detect a changed region in a space between a first map and a second map based on first map data which indicate the first map and second map data which indicate the second map ([0005], lines 4-7, the system obtains data of a map tile of at least a portion of a geographic area, and data of an image showing that portion of the geographic area, therefore, the obtained map tile can be understood as the first map and the obtained image is the second map corresponding to the current claimed invention the and they indicate the same space) which indicates a substantially same space as the first map and represents the space at a different time point from the first map ([0005], lines 35-36, in one example step, acquiring images of a neighborhood to detect future changes in the neighborhood, this indicates images are acquired at different time points of the same neighborhood). 
	Banerjee teaches detection of changes to update map tiles, however does not explicitly teach about acquiring images which correspond to the changed region detected from a first image in which the space represented by the first map is captured and a second image in which the space represented by the second map is captured. Champion teaches a program (page 198, section 2.2, paragraph 1, lines 9-10,  ….designing the system; a system as understood by one skill in the art to include both hardware and software components) configured to acquire images which correspond to the changed region detected (page 201, section 4.2, paragraph 1, lines 1-3, FIG.9 shows the image of the final change detection result is obtained indicating changed regions detected) from a first image in which the space represented by the first map is captured and a second image (page 199, column 1, 2nd paragraph, lines 5-9 discloses “a similarity measure assigned to each building calculated through weighted mean of previous boundary measures,” this means that several images are used for the calculation of previous boundary means for the detection of changed regions, which includes images from the past and present images, this covers the aspect of the invention in instances where two aerial images are used which a past  image is the first image and a present image is the second image; Moreover, FIG. 9 shows the final image shows all detections which including plurality of smaller focused images in boxes that indicates changed regions acquired from aerial images of the past and the presence) in which the space represented by the second map is captured (page 198, section 2.1, paragraph 1, line 1, aerial images are used for this study, which indicates the space by the map is captured for both first and second maps). 
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a device can obtain binary classified map subregions for detection of changes in the regions, based on map data and image data of the same geographic region from the invention of Banerjee, and the result of obtained classified map subregions for detection of changes from Sujoy can be inputted into the system of Champion to obtain the step of obtaining change detection result which is presented in an image that includes a plurality of images in boxes indicating changes (Champion’s page 201, section 4.1, 1st paragraph, lines 1-3, change detection results are presented in an image).
	Regarding claim 2, Banerjee in view of Champion according to claim 1. Banerjee further teaches wherein the computer program instructions further perform to acquire data that indicate a visual feature of the changed region from the first map data and the second map data ([0045], lines 1-3, the model compares visual characteristics of the map and the image; and lines 3-4, visual characteristics of the map and the image include object shown, color, tone, other characteristics; lines 8-11, based on the visual characteristic between the map and the image, it can identify occurrence of changes within the geographic area).
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a program that can show the difference in visual characteristics in occurrence of changes between map and image of the same geographic region (Banerjee’s [0045], lines 5-10, the model identifies visual characteristics associated with a portion of the map and image to identify the occurrence of changes).
	Regarding claim 3, Banerjee in view of Nicolas according to claim 1 or claim 2 (for the purpose of examination, examiner pick one dependency chain which is claim 3 according to claim 2). Banerjee further teaches the learning data generation device according to 2, a changed region is represented by a first value and a region other than the changed region is represented by a second value ([0056], lines 9-12, the model classifies cells/subregions of the map and image to be the value of 0 for unchanged regions and 1 for changed region before updating of map tiles).
	Banerjee teaches about a changed region is represented by a first value and a region other than the changed region is represented by a second value. However, Banerjee fails to teach about a first difference image and a second difference image are images in which the changed region is represented by a first value and a region other than the changed region is represented by a second value. In the same field of change detection based on maps and images, Champion teaches about a first difference image and a second difference image are images in which the changed region is represented (page 199, section 3.2.1, paragraph 1, lines 1-6, based on the results of detection of new buildings Fig. 7 is obtained, in FIG. 7 images of changes from past to presence in different binary images are shown such as, FIG. 7-2 shows above-ground mask which can be understood as the first difference image, FIG. 7-6 shows new building mask which can be understood as the second difference image).
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a model that can classify changed cells/subregions into 1 for change and 0 for no change and the results from Sujoy’s binary classification step, to identify change detection, can be inputted into Champion’s model to obtain images showing difference in changed regions using two values (Champion’s page 199, section 3.2.1, paragraph 1, lines 1-6, based on the results of detection of new buildings Fig. 7 is obtained, FIG. 7 shows changes from past to presence in different binary images such as, SIG. 7-5 shows above-ground mask, FIG. 7-6 shows new building mask; Page 200, section 4.1, 1st paragraph, lines 1-2 discloses the “results are based on binary classification”, even though, Champion‘s binary classification is based on DSM contour which is different to Banerjee’s binary classification, it still indicates outputs in binary values, therefore, the results from Banerjee can be adapted into Champion’ model to further acquire images based on the binary results).
	Regarding claim 4, Banerjee in view of Champion according to claim 1. Champion further teaches the learning data generation device according to claim 1, wherein the computer program instructions further perform generate data in which image data which indicate the changed region are associated with information which indicates presence or absence of a change in the changed region (page 201, section 4.2, paragraph 1, lines 2-5, Fig. 9 showing the image of plurality of images of changed regions with indication of colors such as destroyed buildings are in red, modified buildings in yellow, new buildings in orange, no-change objects are in green).
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a model that can generate results of change detection with additional information that shows regions of change with indication of destroyed buildings, modified buildings and new buildings, no change objects in different colors region (Champion’s page 201, section 4.2, paragraph 1, lines 2-5, Fig. 9 showing the image of plurality of images of changed regions with indication of colors such as destroyed buildings are in red, modified buildings in yellow, new buildings in orange, no change objects are in green).
	Regarding claim 5, Banerjee in view of Champion according to claim 1. Banerjee further teaches wherein the computer program instructions further perform acquire first difference position information which indicates a position of the changed region in the first image based on first position information and difference map data which indicates a captured range of the first image and acquires second difference position information ([0020], lines 18-21, based on the map tiles and images obtained, the model can evaluate and identify changes in buildings, roads, this indicates that the map tiles and images and their information are used to identify changes which also include difference/change position information taken from the map/image database used) which indicates a position of the changed region in the second image ([0020], lines 5-6, map tiles are obtained from a map database of a geographical location; [0020], lines 14-16, in an example, a location of a neighborhood is used, and another image showing the same neighborhood is obtained from an image database, the obtained map tile is understood as the first image and the obtained image is understood as the second image) based on second position information and difference map data which indicates a captured range of the second image ([0020], lines 3-5, Google Maps can be used as database, therefore, the Google Maps database indicates that the obtained map tile and image are associated with position and captured range information, and Banerjee’s model detect change based on map data therefore the difference map data is also obtained and used for acquisition of difference position information). 
	Banerjee teaches about a program that acquire difference position information the changed regions in map and image. Banerjee fails to teach about generating two difference images which represent the space of changed region based the position information obtained prior. In the same field of change detection using map image data, Champion teaches about a model (page 198, section 2.2, 1st paragraph, line 10, … designing the system, this indicates a software unit is used for this function) that generates a first difference image which represents the space by the changed region and a region other than the changed region based on the first difference position information acquired by the difference position information acquisition unit ([0005], lines 2-3, and the system comprising at least one computer readable medium, by BRI, a system includes program units) and generates a second difference image (page 199, section 3.2.1, paragraph 1, lines 1-6, based on the results of detection of new buildings, Fig. 7 is obtained; page 199, section 3.2.2, paragraph 1, lines 5-9, FIG. 7-2 shows above-ground mask image can be understood as first difference image, FIG. 7-6 shows new building mask which can be understood as second difference image) which represents the space by the changed region and a region other than the changed region based on the 4TDM/svsFirst Preliminary Amendmentecond difference position information (page 198, section 3.1.2, paragraph 1, lines page 199, column 1, paragraph 2, lines 1, 5-9, for each building to be checked, the results of new building detection are based on similarity measure based on DSM contour calculation, then an overall similarity measure is assigned to a building by weighted mean of previous boundary measures, this indicates that each boundary is checked based on several images for identifying changes, and inherently boundary is associated with a position information within the image, this covers the instances where a past image/first image and a present image/second image are used for checking change within each boundary, the change found for each of the images will have position information of the corresponding boundary).
	Champion further teaches extracting a first changed region image that corresponds to the changed region from the first image based on the first difference image generated by a difference image generation unit ([0005], lines 2-3, and the system comprising at least one computer readable medium, by BRI, a system includes program units) and extracts a second changed region image that corresponds to the changed region from the second image based on the second difference image (page 201, section 4.2, paragraph 1, the results of change detection process is present in Fig.9, FIG. 9 is an image showing validated, modified, destroyed and new buildings; all changes are presented in one combined image which includes plurality of smaller focused images of the regions of changes and no changes, therefore, based on this combined image of all possible detections, at least two images can be taken from this combined image to indicate changed regions; Another way to obtain the claimed limitation is, even though the final result of this reference is an image to indicate all detections shown on a single image, based on the difference images obtained from previous step, one ordinary skill in the art can understand that by obtaining another aerial image of the same location from the past, a second difference image can be obtained by the same method and by already obtained information of change detections).
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a device according to Banerjee that can obtain map tiles and image information of the same geographical location from map database and image database which include position information. This result of regions to be detected for change from Banerjee can be inputted into the model of Champion to obtain images that indicates the changed regions and unchanged regions using DSM contour calculation, and based on the images the model can extract image that indicates all change detection is presented in an image (Champion’s page 201, section 4.2, paragraph 1, lines 1-5, the results of change detection process is presented in FIG. 9, destroyed buildings are in red, modified buildings in yellow, new buildings in orange, no change objects are in green). 
Regarding claim 6, Banerjee teaches a changed region detection method comprising: a detection step of detecting a changed region in a space between a first map and a second map based on first map data which indicate the first map and second map data which indicate the second map ([0005], lines 4-7, the system obtains data of a map tile of at least a portion of a geographic area, and data of an image showing that portion of the geographic area, therefore, the obtained map tile can be understood as the first map and the obtained image is the second map corresponding to the current claimed invention the and they indicate the same space) which indicates a substantially same space as the first map and represents the space at a different time point from the first map ([0020], lines 35-36, in one example step, acquiring images of a neighborhood to detect future changes in the neighborhood, this indicates images are acquired at different time points of the same neighborhood). 
	Banerjee teaches detection of changes to update map tiles, however does not explicitly teach about acquiring images which correspond to the changed region detected from a first image in which the space represented by the first map is captured and a second image in which the space represented by the second map is captured. Champion teaches a method of acquiring images which correspond to the changed region detected (page 201, section 4.2, paragraph 1, lines 1-3, FIG.9 shows the image of the final change detection result is obtained indicating changed regions detected) from a first image in which the space represented by the first map is captured and a second image (page 199, column 1, 2nd paragraph, lines 5-9 discloses “a similarity measure assigned to each building calculated through weighted mean of previous boundary measures,” this means that several images are used for the calculation of previous boundary means for the detection of changed regions, which includes images from the past and present images, this covers the aspect of the invention in instances where two aerial images are used which a past  image is the first image and a present image is the second image; Moreover, FIG. 9 shows the final image shows all detections which including plurality of smaller focused images in boxes that indicates changed regions acquired from aerial images of the past and the presence) in which the space represented by the second map is captured (page 198, section 2.1, paragraph 1, line 1, aerial images are used for this study, which indicates the space by the map is captured for both first and second maps). 
	Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a method of step of obtaining binary classified map subregions for detection of changes in the regions, based on map data and image data of the same geographic region from the invention of Banerjee and the result of obtained classified map subregions for detection of changes from Sujoy can be inputted into the model of Champion’s to obtain the step of obtaining change detection result which is presented in an image that includes a plurality of images in boxes indicating changes (Champion’s page 201, section 4.1, 1st paragraph, lines 1-3, change detection results are presented in an image). 
Regarding claim 7, Banerjee teaches a non-transitory computer-readable medium having computer-executable instructions that ([0095], lines 5-6, the memory device 1004B may include one or more non-transitory computer readable storage media; [0096], lines 1-2, the memory devices 1004B store information accessible by one or more processors), upon execution of the instructions by a processor of a computer, cause the computer to execute: a detection step of detecting a changed region in a space between a first map and a second map based on first map data which indicate the first map and second map data which indicate the second map ([0005], lines 4-7, the system obtains data of a map tile of at least a portion of a geographic area, and data of an image showing that portion of the geographic area, therefore, the obtained map tile can be understood as the first map and the obtained image is the second map corresponding to the current claimed invention the and they indicate the same space) which indicates a substantially same space as the first map and represents the space at a different time point from the first map ([0020], lines 35-36, in one example step, acquiring images of a neighborhood to detect future changes in the neighborhood, this indicates images are acquired at different time points of the same neighborhood). 
	Banerjee teaches detection of changes to update map tiles, however does not explicitly teach about acquiring images which correspond to the changed region detected from a first image in which the space represented by the first map is captured and a second image in which the space represented by the second map is captured. Champion teaches a changed region image acquisition steps of acquiring images which correspond to the changed region detected (page 201, section 4.2, paragraph 1, lines 1-3, FIG.9 shows the image of the final change detection result is obtained indicating changed regions detected) from a first image in which the space represented by the first map is captured and a second image (page 199, column 1, 2nd paragraph, lines 5-9 discloses “a similarity measure assigned to each building calculated through weighted mean of previous boundary measures,” this means that several images are used for the calculation of previous boundary means for the detection of changed regions, which includes images from the past and present images, this covers the aspect of the invention in instances where two aerial images are used which a past  image is the first image and a present image is the second image; Moreover, FIG. 9 shows the final image shows all detections which including plurality of smaller focused images in boxes that indicates changed regions acquired from aerial images of the past and the presence) in which the space represented by the second map is captured (page 198, section 2.1, paragraph 1, line 1, aerial images are used for this study, which indicates the space by the map is captured for both first and second maps). 
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Banerjee and Champion to obtain a non-transitory computer readable medium to execute the processor to perform a method of step of obtaining binary classified map subregions for detection of changes in the regions, based on map data and image data of the same geographic region from the invention of Banerjee and the result of obtained classified map subregions for detection of changes from Sujoy can be inputted into the model of Champion to obtain the step of obtaining change detection result which is presented in an image that includes a plurality of images in boxes indicating changes (Champion’s page 201, section 4.1, 1st paragraph, lines 1-3, change detection results are presented in an image).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.H.C./Examiner, Art Unit 4174                                                                                                                                                                                                        

/CLAIRE X WANG/              Supervisory Patent Examiner, Art Unit 2663